
	

113 S2769 IS: To ensure appropriate judicial review of Federal Government actions by amending the prohibition on the exercise of jurisdiction by the United States Court of Federal Claims of certain claims pending in other courts.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2769
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Wicker (for himself, Mr. Tester, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To ensure appropriate judicial review of Federal Government actions by amending the prohibition on
			 the exercise of jurisdiction by the United States Court of Federal Claims
			 of certain claims pending in other courts.
	
	1.Jurisdiction of United States Court of Federal Claims(a)Amendments to title 28, United States Code(1)In generalSection 1500 of title 28, United States Code, is amended to read as follows:1500.Presumption of stay(a)DefinitionsIn this section—(1)the term court means any of the courts described in section 610; and(2)the term Court of Federal Claims means the United States Court of Federal Claims.(b)Presumption of stayExcept as provided in subsection (d), if a civil action is pending in, or on appeal from, the Court
			 of Federal
			 Claims, and the plaintiff
			 or assignee of the plaintiff also has pending in any other court a civil
			 action that includes a
			 claim against the United States or an agency or officer of the United
			 States arising from substantially the same set of operative facts, the
			 court
			 presiding over the action that was filed later shall stay the action, in
			 whole or
			 in part, until the action that was filed first is no longer pending.(c)Determining first-Filed action(1)AppealsFor purposes of subsection (b), the date of filing for a civil action that is pending on appeal
			 from the Court of Federal Claims is the date on which the action was filed
			 in the Court of Federal Claims.(2)Actions or appeals filed on same dayFor purposes of subsection (b), if the actions described in subsection (b) were filed on the same
			 day, without regard to the time of day, the action that is pending in, or 
			 on appeal from, the Court of Federal Claims shall be treated as having
			 been
			 filed first.(d)ExceptionsThe requirement to stay an action under subsection (b) shall not apply if—(1)the parties in each of the actions that include a claim based on substantially the same set of
			 operative facts otherwise agree; or(2)the required stay is not, or ceases to be, in the interests of justice..(2)Technical and conforming amendmentThe table of sections for chapter 91 of title 28, United States Code, is amended by striking the
			 item relating to section 1500 and inserting the following:1500. Presumption of stay..(b)Applicability(1)In generalSection 1500 of title 28, United States Code, as amended by subsection (a),  shall apply to any
			 action pending on or after the date of enactment of this Act, unless the
			 action filed later (as determined in accordance with such section) is
			 pending in a court of appeals of the United States or the Supreme Court of
			 the United States.(2)Previous jurisdictional barNo claim in an action pending in which appellate rights have not been exhausted on or after the
			 date of enactment of this Act shall be subject to the
			 jurisdictional bar under section 1500 of title 28, United States Code, as
			 in effect on the day before the date of enactment of this Act.
				
